People v Rhodes (2020 NY Slip Op 01776)





People v Rhodes


2020 NY Slip Op 01776


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


227 KA 18-00857

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vVALERIE L. RHODES, ALSO KNOWN AS VALERIE DRAYTON, DEFENDANT-APPELLANT. 


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR DEFENDANT-APPELLANT.
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Steuben County Court (Marianne Furfure, A.J.), rendered October 3, 2017. The judgment convicted defendant, upon her plea of guilty, of grand larceny in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court